              Case 2:20-cv-00339-RSM Document 30 Filed 01/06/21 Page 1 of 2




 1                                                U.S. DISTRICT JUDGE RICARDO S. MARTINEZ

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                        SEATTLE DIVISION
 7
     THOMAS CLARK JR.,                                  )
 8                                                      ) CIVIL NO. 2:20-cv-00339-RSM
                    Plaintiff,                          )
 9
                                                        ) ORDER
10                 vs.                                  )
                                                        )
11   COMMISSIONER OF SOCIAL SECURITY,                   )
                                                        )
12                  Defendant                           )
                                                        )
13

14          This matter comes before the Court on the parties’ stipulated motion for attorney’s fees
15   pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412
16          The motion is timely as Plaintiff had a 60-day appeal period, plus the 30-day period in
17   §2412(d)(1)(B), from the entry of final judgement on November 18, 2020 to file a timely EAJA
18   application. Akopyan v. Barnhart, 296 F.3d 852 (9th Cir. 2002); Melkonyan v. Sullivan, 501 U.S.
19   89, 94-96 (1991); FED. R. App. P. 4(a). Further, as the remand is a stipulated remand, it is
20   unnecessary to wait the 60 days from Judgement as normally required to allow for appeal.
21   Furthermore, upon review of the stipulation and the record, the Court determines that Plaintiff is
22   the prevailing party, the government’s position was not substantially justified, and that the
23   itemization of attorney time spent is reasonable. In short, the requirements of § 2412(d)(1)(B) are
24   met.
25

                                                                      David Oliver & Associates
                                                                      2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES - 1                                         Tacoma, WA 98409
                                                                      (253) 472-4357
                                                                      david@sslawyer.org
              Case 2:20-cv-00339-RSM Document 30 Filed 01/06/21 Page 2 of 2




 1          Having thoroughly considered the parties’ briefing and the relevant record, the Court

 2   hereby GRANTS the motion and awards Plaintiff $3,971.52 in attorney’s fees, subject to any offset

 3   allowed under the Treasury Offset Program. See. Astrue v. Ratiff, 560 U.S. 586, 589 – 590 (2010).

 4   Payment of EAJA fees shall be sent to Plaintiff’s attorney: David Oliver & Associates, 2608 South

 5   47th Street, Suite C, Tacoma, WA 98409. Pursuant to Ratiff, award shall be payable to Plaintiff’s

 6   attorneys, David Oliver & Associates, if the Commissioner confirms that Plaintiff owes no debt to

 7   the Government through the Federal Treasury Offset program.

 8          For the foregoing reasons, Plaintiff’s stipulated motion for attorney fees is GRANTED;

 9          DATED this 6th day of January, 2021.

10

11

12                                               A
                                                 RICARDO S. MARTINEZ
13                                               CHIEF UNITED STATES DISTRICT JUDGE
14

15

16
     Presented by:
17
     S/David P. OLIVER
18   David P. Oliver,
19   Attorney for Plaintiff

20

21

22

23

24

25

                                                                   David Oliver & Associates
                                                                   2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES - 2                                      Tacoma, WA 98409
                                                                   (253) 472-4357
                                                                   david@sslawyer.org
